DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a correcting unit configured to correct and a receiver configured to receive in claim 1; a receiver configured to receive in claim 2; the correcting unit is configured to confirm in claim 3; a receiver configured to receive in claim 4; the correcting unit is configured to confirm in claim 5; the correcting unit is configured to correct in claim 6; a receiver configured to receive and the correcting unit is configured to confirm in claim 7; a correcting unit configured to correct in claim 17; and a display configured to display/change in claims 1, 2, 4, 6 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 8 disclose amended limitation “wherein a causal relationship in the relationship diagram is not reflected as an axis item in the deployment table,” however, the specification does not disclose this amended limitation.  Applicant points to page 2, lines 8-21 and page 79, lines 11-24 as disclosing this amended limitation, however, there is no disclosure within these pages or others that provide for a causal relationship not being reflected as an axis item.  Applicant is reminded to utilize language consistent with the applicant’s original disclosure to avoid the addition of new matter to the claims.  Therefore, claims 1 and 8 are rejected for failing to comply with the written description requirement.  Dependent claims 2-7 are also rejected for failing to cure the deficiency of claim 1
Amended claims 1-4 and 7 disclose amended limitation “a/the receiver,” however, the applicant’s original disclosure recites a receiving unit and the applicant’s specification does not disclose a receiver.  Applicant is reminded to utilize language consistent with the applicant’s original disclosure to avoid the addition of new matter to the claims.  Therefore, claims 1-4 and 7 are rejected for failing to comply with the written description requirement. .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claims 1 and 8 disclose “causal relationship,” however, the claims nor specification disclose what a causal relationship entails.  Thus, the claims are rejected for failing to clearly and distinctly disclose what a causal relationship entails.  Dependent claims 2-7 are also rejected for failing to cure the deficiency of claim 1.  For examination purposes, a causal relationship will be treated as a relationship between two items/objects.
Claim limitations “correcting unit configured to” and “receiver configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification discloses a unit on page 9 and a processor (arithmetic unit) on page 80; however, the specification does not indicate adequate structure to perform the claimed functions (i.e., a special purpose computer such as a computer/component/hardware plus an algorithm). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (U.S. Patent Application Publication No. 2019/0220157) in view of Fintel et al. (U.S. Patent No. 6,091,893; hereinafter Fintel).

Regarding claim 1, Crouch discloses an information processing apparatus comprising: 
a correcting unit configured to correct a relationship diagram corresponding to a deployment table after the deployment table has been corrected {¶¶ [0037], [0059], [0063] database array/spreadsheet (e.g., such as a table) and graph (e.g., such as a relationship diagram); graph and data array contain related data; [0041], [0057] when the data array cells are updated, the edits are updated in the graph}, but fails to disclose at least one processor configured to implement; and 
a display configured to display parts in the relationship diagram corrected by the correcting unit in such a way that a corrected part is displayed in a different mode from uncorrected parts {¶¶ [0048], [0069] changes made by the user in the user interface to the data array are updated in the graph and the changes can be highlighted}.
Crouch also fails to explicitly disclose:
wherein a causal relationship in the relationship diagram is not reflected as an axis item in the deployment table;
a receiver configured to receive a user's operation correcting the causal relationship in the relationship diagram.

However, Fintel discloses:
at least one processor configured to implement {Col. 47, Lines 23-54: a processing unit for controlling operations of a computer};
wherein a causal relationship in the relationship diagram is not reflected as an axis item in the deployment table {Figures 188 & 189; Col. 44, Line 54 – Col. 45, Line 3: visual model (e.g., such as a relationship diagram) and table of objects and relationships between objects;  the relationships in the model are not shown as axis items in the table};
a receiver configured to receive a user's operation correcting the causal relationship in the relationship diagram {Figures 143-145; Col. 10, Lines 38-42: visual interface of a model in which the user can select an operation for the system to perform; Col. 37, Lines 3-41: a relationship line is selected and deleted between two objects (e.g., such as correcting the causal relationship)}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Crouch and Fintel before him/her, to modify the teachings of Crouch with the teachings of Fintel.  The motivation for doing so would combine the changes to a graph of Crouch with the changes to a model of Fintel to provide for continuous updating in an environment to support constantly evolving business visions/requirements as disclosed by Fintel, Col. 5, Lines 62-67.

Claim 8 contains corresponding limitations as claim 1 and is therefore rejected for the same rationale.





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (U.S. Patent Application Publication No. 2019/0220157) in view of Fintel et al. (U.S. Patent No. 6,091,893; hereinafter Fintel) and further in view of Dutta et al. (U.S. Patent Application Publication No. 2011/0161846; hereinafter Dutta).

Regarding claim 2, the combination of Crouch and Fintel discloses the information processing apparatus according to claim 1, but fails to explicitly disclose further comprising a receiver configured to receive a user's operation indicating that the corrected part in the corrected relationship diagram is approved with respect to the relationship diagram displayed by the display, wherein the display is configured to, if the user’s operation is received by the receiver, then change the mode of the corrected part to a mode equivalent to the uncorrected parts.
However, Dutta discloses receive a user's operation indicating that the corrected part in the corrected relationship diagram is approved with respect to the relationship diagram displayed by the display, wherein the display is configured to, if the user’s operation is received by the receiver, then change the mode of the corrected part to a mode equivalent to the uncorrected parts {¶¶ [0005] changes to a diagram can be made via a computer display by a user; [0039], [0049] user decides to accept or reject the highlighted changes to a diagram; once the user accepts the changes, the highlighting of the changes can be removed}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Crouch, Fintel and Dutta before him/her, to modify the teachings of Crouch with the teachings of Dutta.  The motivation for doing so would combine the changes to a graph of Crouch with the changes to a diagram of Dutta to provide highlighting of elements to track changes in a diagram to produce modified visual design elements that differ from a baseline diagram as disclosed by Dutta [0005]-[0008].





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (U.S. Patent Application Publication No. 2019/0220157) in view of Fintel et al. (U.S. Patent No. 6,091,893; hereinafter Fintel) in view of Dutta et al. (U.S. Patent Application Publication No. 2011/0161846; hereinafter Dutta) and further in view of Babanov et al. (U.S. Patent Application Publication No. 2014/0372369; hereinafter Babanov).

Regarding claim 3, the combination of Crouch, Fintel and Dutta discloses the information processing apparatus according to claim 2, but fails to disclose wherein the correcting unit is configured to, if the user’s operation is received by the receiver, confirm correction of the corrected part.

However, Babanov discloses wherein the correcting unit is configured to, if the user’s operation is received by the receiver, confirm correction of the corrected part {¶¶ [0055]-[0064] conflict resolution provides whether a change was accepted by the server}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Crouch, Fintel, Dutta and Babanov before him/her, to modify the teachings of Dutta with the teachings of Babanov.  The motivation for doing so would combine the changes to a diagram of Dutta with the changes to a document of Babanov to yield the predictable results of providing visual notification of changes to documents.




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (U.S. Patent Application Publication No. 2019/0220157) in view of Fintel et al. (U.S. Patent No. 6,091,893; hereinafter Fintel) and further in view of Wright et al. (U.S. Patent Application Publication No. 2007/0171716; hereinafter Wright).

Regarding claim 4, the combination of Crouch and Fintel discloses the information processing apparatus according to claim 1, but fails to disclose further comprising a receiver configured to receive a user's operation indicating that an element is to be added into a middle of a relationship line that is one of parts in the relationship diagram after the relationship line has been corrected, wherein the display is configured to, if the user’s operation is received by the receiver, then display addition of the element into the middle of the relationship line.

However, Wright discloses receive a user's operation indicating that an element is to be added into a middle of a relationship line that is one of parts in the relationship diagram after the relationship line has been corrected, wherein the display is configured to, if the user’s operation is received by the receiver, then display addition of the element into the middle of the relationship line {¶¶ [0107], [0113] labeling a connection line between two nodes at the midpoint; [0243], [0252] tracking changes to diagrams}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Crouch, Fintel and Wright before him/her, to modify the teachings of Crouch with the teachings of Wright.  The motivation for doing so would combine the changes to a graph of Crouch with the changes to a diagram of Wright to yield the predictable results of providing visual notification of changes for maintaining data integrity.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crouch (U.S. Patent Application Publication No. 2019/0220157) in view of Fintel et al. (U.S. Patent No. 6,091,893; hereinafter Fintel) in view of Wright et al. (U.S. Patent Application Publication No. 2007/0171716; hereinafter Wright) and further in view of Babanov et al. (U.S. Patent Application Publication No. 2014/0372369; hereinafter Babanov).

Regarding claim 5 the combination of Crouch, Fintel and Wright discloses the information processing apparatus according to claim 4, wherein the correcting unit is configured to, if the element is added into the middle of the relationship line {Wright: ¶¶ [0107], [0113], [0243], [0252]}, but fails to disclose then confirm correction of the relationship line.

However, Babanov discloses wherein the correction unit is configured to, if the element is added into the middle of the relationship line, then confirm correction of the relationship line {¶¶ [0055]-[0064]}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Crouch, Fintel, Wright and Babanov before him/her, to modify the teachings of Wright with the teachings of Babanov.  The motivation for doing so would combine the changes to a diagram of Wright with the changes to a document of Babanov to yield the predictable results of providing visual notification of changes to documents.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 

On page 9, the applicant argues that:
Regarding the claim interpretation, “the Examiner has interpreted some recitations as invoking interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Without conceding to the merits of the Examiner's interpretations, the claims have been amended, as set forth above.  Applicant respectfully submits that none of the pending claims invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.”
The examiner respectfully disagrees because:
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.  Thus, the addition of a processor configured to implement a “unit” does not overcome the 112(b) rejection of claims 1-7.  See MPEP 2181 II B. Computer-Implemented Means-Plus-Function Limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166